USCA11 Case: 20-13422   Date Filed: 09/13/2021   Page: 1 of 15



                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13422
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:19-cv-23708-UU


JOE PYATT,

                                                          Plaintiff-Appellant,

                                 versus

AECOM TECHNICAL SERVICES, INC.,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                          (September 13, 2021)

Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13422      Date Filed: 09/13/2021   Page: 2 of 15



        Joe Pyatt, proceeding pro se, appeals the district court’s order granting

AECOM Technical Services’ motion for summary judgment in his employment

discrimination suit under the Florida Civil Rights Act. Mr. Pyatt also appeals the

denial of his motion to extend discovery. After careful review of the parties’ briefs

and the record, we affirm.

                                          I

                                         A

        On July 7, 2017, AECOM hired Mr. Pyatt for an entry-level position after a

referral from one of its employees, Samuel Worthy, who met Mr. Pyatt at a college

fair.   Mr. Worthy subsequently raised concerns about Mr. Pyatt turning in

unacceptable work product, failing to follow instructions, having problems

accepting and implementing feedback, and disregarding instructions. He relayed

these concerns to their supervisor, Gorky Charpentier, in emails dating from March

through April of 2018. On May 7, 2018, at a performance review, managers and

administrators at AECOM handed Mr. Pyatt a performance improvement plan

(“PIP”) addressing his performance and behavior issues.

        On June 6, 2018, at another performance review, Mr. Pyatt was “belligerent

and argumentative” to his supervisor, Mr. Charpentier. The next day, Mr. Pyatt sent

an email to AECOM’s human resources department stating that on October 31,

2017—Halloween of the previous year—Mr. Worthy had brought a black mask to

                                         2
         USCA11 Case: 20-13422          Date Filed: 09/13/2021   Page: 3 of 15



work that Mr. Pyatt considered to be “a notorious representation of black face which

is used to mock African Americans.” A member of AECOM’s employee relations

and compliance group, Teresa Pownall, was assigned to investigate the mask

incident and found no evidence of discrimination.

      Mr. Pyatt’s poor work performance continued, and Mr. Charpentier discussed

it with him. Mr. Pyatt then sent an email to Ms. Pownall reporting Mr. Charpentier

for “unethical behavior.” Ms. Pownall once again investigated the incident but

found no evidence to substantiate Mr. Pyatt’s claim of unethical behavior. On

September 11, 2018, Ms. Pownall spoke with Mr. Pyatt, who informed her that he

had been working with a different project manager. He described work as calm and

claimed things were on a “corrective measure.”

      On October 1, 2018, Mr. Pyatt had car trouble after leaving work. He asked

the security guard to use the phone to call for assistance. Mr. Pyatt waited in the

lobby and was seen slouching by the security guard who approached him and

informed him he could not sleep there. Mr. Pyatt asserts that the security guard

threatened to call the police on him.

      Witnesses explained that Mr. Pyatt was yelling and acting aggressive towards

the security guard. Ms. Pownall’s investigation revealed that a witness advised

security personnel at the building next door to contact 911 “due to security and safety

concerns.” As a result of Ms. Pownall’s investigation, Carlos Garcia, AECOM’s

                                            3
           USCA11 Case: 20-13422          Date Filed: 09/13/2021       Page: 4 of 15



Vice President, Florida Transportation State Lead, telephoned Mr. Pyatt on October

9, 2018, and terminated his employment. Neither Mr. Charpentier nor Mr. Worthy

participated in the decision to terminate Mr. Pyatt.

                                                B

       Mr. Pyatt filed an action in Florida state court in January of 2019 asserting

claims for race discrimination and retaliation against AECOM. AECOM removed

the case from state court to federal court based on diversity jurisdiction under 28

U.S.C. § 1332. On November 12, 2019, Mr. Pyatt filed a second amended complaint

in the district court adding two counts to his original claims.1

       In the parties’ joint scheduling report, Mr. Pyatt sought to limit the time to

respond to interrogatories and requests for admission to two weeks and proposed a

trial date in April of 2020. AECOM proposed that trial be held later, in September

of 2020. In December of 2019, the district court issued a scheduling order providing

that all discovery must be completed by April 3, 2020, and setting trial for July of

2020. The order provided that “[t]o the extent this Order conflicts with the Local

Rules, this order supersedes them.” The time allotted for discovery fell between the



1
 The only relevant claim on appeal is Mr. Pyatt’s race discrimination claim as set forth in Count
One. Mr. Pyatt also alleged retaliation (Count Two), harassment and a hostile work environment
(Count Three), and wrongful termination (Count Four). The district court dismissed Counts Three
and Four with prejudice, and it granted summary judgment to AECOM on Count Two. On appeal,
Mr. Pyatt does not challenge these rulings. Accordingly, any issues relating to Counts Two, Three,
and Four are abandoned. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014).
                                                4
         USCA11 Case: 20-13422       Date Filed: 09/13/2021   Page: 5 of 15



“standard” and “express” tracks set out in the Local Rules and did not specify

whether the case had been assigned to either track.

      On March 2, 2020, Mr. Pyatt filed his first motion to extend discovery,

arguing that he was still collecting documents, was forced to change his strategy,

and would need to subpoena additional witnesses. In a paperless order, the district

court denied that motion. It ordered the parties to appear before a magistrate judge

for a discovery conference to resolve any outstanding discovery issues. That

conference took place in March of 2020.

      On April 14, 2020, Mr. Pyatt filed a second motion to extend discovery

arguing that discovery was not complete and that he needed to submit additional

discovery requests to prove key material facts in his case. The district court denied

the motion, concluding that Mr. Pyatt’s arguments did not establish good cause to

warrant a delay.

      AECOM moved for summary judgment, asserting that Mr. Pyatt could not

establish a prima facie case of race discrimination or demonstrate pretext. In

support, AECOM submitted declarations by Mr. Garcia, Mr. Worthy, Mr.

Charpentier, and Ms. Pownall as well as a statement of undisputed material facts.

First, AECOM argued that it fired Mr. Pyatt for his poor performance and his

altercation with a building security guard, both of which were justified. Mr. Pyatt’s

argument that AECOM’s criticism of his job performance constituted an adverse

                                          5
         USCA11 Case: 20-13422       Date Filed: 09/13/2021   Page: 6 of 15



employment action was insufficient to support a discrimination claim, and Mr. Pyatt

could not identify a similarly situated non-African-American employee who was not

terminated for engaging in an altercation. Second, AECOM argued that the only

evidence of alleged discrimination that Mr. Pyatt identified was that Mr. Worthy

brought a black Halloween mask to the office. Moreover, it noted that Mr. Pyatt

conceded that Mr. Garcia, not Mr. Worthy, fired him, and there was no evidence of

any discriminatory animus by Mr. Garcia.

      Mr. Pyatt opposed the motion, responding that he brought forth substantial

evidence to prove his claim and to demonstrate that he was treated differently than

other employees with regards to using paid time off when not given any work. He

attached several exhibits, including company emails and memoranda, a summary of

audio recordings, discovery requests and responses, and pages from his deposition.

      In a deposition, an AECOM employee stated that he came to the office

frequently on weekends and could charge overtime if it was work-related. The

employee also said that he saw Mr. Pyatt at the office on weekends several times.

Mr. Pyatt referred to “material facts” but did not respond to AECOM’s statement of

undisputed material facts or submit a statement of his own. He referenced audio

recordings which were not provided to the district court.

      The district court granted AECOM’s motion. It concluded that (1) Mr. Pyatt

failed to establish that he was treated less favorably than a similarly situated

                                         6
         USCA11 Case: 20-13422        Date Filed: 09/13/2021   Page: 7 of 15



individual outside his protected class; (2) AECOM presented legitimate,

nondiscriminatory reasons supported by unrefuted evidence for terminating him; and

(3) Mr. Pyatt failed to establish that those reasons were merely pretext for racial

discrimination.

                                          II

      We review a district court’s application of its local rules for abuse of

discretion. See Reese v. Herbert, 527 F.3d 1253, 1267 n.22 (11th Cir. 2008). In

doing so, we give “great deference to a district court’s interpretation” of its rules.

See Clark v. Hous. Auth. of Alma, 971 F.2d 723, 727 (11th Cir. 1992).

      We review a district court’s denial of a motion to extend discovery for an

abuse of discretion. See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

1292, 1306 (11th Cir. 2011). Generally, we review pro se pleadings liberally.

Nevertheless, a district court’s discovery rulings “will not be overturned unless it is

shown that they resulted in substantial harm to the appellant’s case.” Id. at 1307

(citation and internal quotation marks omitted). See also Harrison v. Culliver, 746

F.3d 1288, 1296–97 (11th Cir. 2014) (stating that a party must show, “beyond

conclusory assertions, how the court’s ruling resulted in substantial harm to his

case”) (citation and internal quotation marks omitted).

      We review de novo a district court’s decision to grant summary judgment. See

Alvarez v. Royal Atl. Devs., Inc., 610 F.3d 1253, 1263 (11th Cir. 2010). The question

                                          7
         USCA11 Case: 20-13422        Date Filed: 09/13/2021   Page: 8 of 15



is whether the evidence, when viewed in the light most favorable to the nonmoving

party, shows that no genuine issue of material fact exists and that the moving party

is entitled to judgment as a matter of law. See id. at 1263–64.

                                              III

      Under Federal Rule of Civil Procedure 16(b), the district court must issue a

scheduling order that limits the time to complete discovery. See Fed. R. Civ. P.

16(b)(3). Local Rule 16.1 for the Southern District of Florida governs pretrial

procedure in civil actions and provides for three case management tracks: expedited,

standard, and complex. See S.D. Fla. L.R. 16.1(a)(2). The expedited track, for non-

complex cases that can be tried in one to three days, provides that discovery shall be

completed between 90 to 179 days from the scheduling order. See S.D. Fla. L.R.

16.1(a)(2)(A). The standard track case, for cases requiring three to ten days of trial,

provides for discovery to be completed within 180 to 269 days. See S.D. Fla. L.R.

16.1(a)(2)(B). Local Rule 16.1 states that, in determining which track to assign a

case, the court will consider certain factors, including “the complexity of the case,

[the] number of parties, [the] number of expert witnesses, [the] volume of evidence,

[any] problems locating or preserving evidence, [the] time estimated by the parties

for discovery and [the] time reasonably required for trial, among other factors.” S.D.

Fla. L.R. 16.1(a)(3).




                                          8
          USCA11 Case: 20-13422        Date Filed: 09/13/2021     Page: 9 of 15



      Mr. Pyatt argues, for the first time on appeal, that the district court incorrectly

applied Local Rule 16.1(a)(2)(B) when issuing the scheduling order. Mr. Pyatt states

that he was entitled to 180 to 269 days to complete discovery from the date of the

December 2019 scheduling order under Local Rule 16.1(a)(2)(B).

      AECOM responds that Mr. Pyatt never raised this argument before the district

court and, thus, has forfeited it. Moreover, it asserts that Mr. Pyatt invited the alleged

error because he asked for a shorter period for discovery. Substantively, AECOM

contends that the district court properly applied Local Rule 16.1.

      Because Mr. Pyatt raises this issue for the first time on appeal, he has forfeited

it. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330–31 (11th Cir.

2004). In any event, when the district court set the discovery deadline for April 3,

2020, it correctly considered the parties’ joint planning and scheduling report,

including Mr. Pyatt’s specific request that the court shorten the discovery period and

schedule trial for April of 2020. Therefore, even if the issue were not forfeited, Mr.

Pyatt failed to explain how the district court abused its discretion.

                                           IV

      Under Federal Rule of Civil Procedure 16, the district court’s scheduling order

“may be modified only for good cause and with the judge’s consent.” Fed. R. Civ.

P. 16(b)(4) (emphasis added). To establish good cause, a party seeking an extension

of a scheduling order must establish that it was unable to meet the applicable

                                            9
         USCA11 Case: 20-13422        Date Filed: 09/13/2021    Page: 10 of 15



deadlines “despite due diligence;” otherwise, modification is precluded. See Sosa v.

Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998). “[W]e have often held that

a district court’s decision to hold litigants to the clear terms of its scheduling orders

is not an abuse of discretion.” Josendis, 662 F.3d at 1307 (“[T]hough the court had

the authority to grant a post hoc extension of the discovery deadline for good cause,

it was under no obligation to do so.”). See also Bearint ex rel. Bearint v. Dorell Juv.

Grp., Inc., 389 F.3d 1339, 1348–49 (11th Cir.2004) (upholding a district court’s

decision to exclude an expert report disclosed after the deadline expired for

submission). We construe pro se pleadings liberally, but nevertheless require pro se

parties to follow procedural rules. See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th

Cir. 2007).

       Mr. Pyatt argues that the court erred in denying his second motion to extend

discovery because he did not have 14 months to complete discovery, as his case was

not removed to federal court until September of 2019, and he was unable to enforce

the Federal Rules of Civil Procedure or subpoena out-of-state witnesses prior to that

date. Mr. Pyatt asserts that limiting the discovery period also violated his Fourteenth

Amendment right to due process. He contends that the district court should have

applied a proportionality standard in the discovery process and considered that the

cost of discovery to AECOM was negligible because the documents were easily

accessible to it.

                                           10
         USCA11 Case: 20-13422       Date Filed: 09/13/2021    Page: 11 of 15



      AECOM responds that the district court did not abuse its discretion in denying

both requests for extensions of the scheduling order. It argues that Mr. Pyatt did not

provide any good cause or valid reason for why he failed to complete discovery

during the 14-month discovery period. AECOM contends that Mr. Pyatt never

argued below that he could not enforce the Federal Rules of Civil Procedure prior to

removal or that the state court did not have jurisdiction to subject out-of-state

witnesses to discovery, and those arguments are being raised for the first time on

appeal. Further, AECOM asserts that these arguments lack merit as the Florida

Rules of Civil Procedure permit discovery, and Mr. Pyatt never subpoenaed any out-

of-state witnesses.

      Mr. Pyatt replies that the issue is not whether the district court abused its

discretion in the denial of the motions to extend discovery, but whether the

procedural rules in place violate his Fourteenth Amendment right to due process.

Mr. Pyatt says that he did need to subpoena out-of-state witnesses, as Ms. Pownall

and the investigator assigned to his case were out-of-state.

      To support his second motion to extend discovery, Mr. Pyatt argued only that

the discovery necessary to prove key material facts in his case was not completed.

He failed to explain, however, why he was unable to complete discovery prior to

expiration of the scheduling order deadlines and did not address due diligence. See

Sosa, 133 F.3d at 1419 (concluding that a party’s lack of steps taken to acquire the

                                         11
         USCA11 Case: 20-13422       Date Filed: 09/13/2021    Page: 12 of 15



information earlier in the discovery period was a factor indicating a lack of diligence

in pursuing a claim). He also failed to raise any argument about his rights under the

Fourteenth Amendment until this appeal, and this argument is thus forfeited. See

Access Now, 385 F.3d at 1330.

      Even if Mr. Pyatt had established good cause, the decision to modify a final

scheduling order was ultimately at the discretion of the district court. See Josendis,

662 F.3d at 1307. Since Mr. Pyatt failed to show good cause for the extension, the

district court did not err when it denied Mr. Pyatt’s second motion to extend

discovery. See id.

                                           V

      A motion for summary judgment should be granted when “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that

the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

“Summary judgment is improper [i]f a reasonable fact finder could draw more than

one inference from the facts, and that inference creates a genuine issue of material

fact.” Holifield v. Reno, 115 F.3d 1555, 1561 (11th Cir. 1997) (citation and internal

quotation omitted).

      Under the Florida Civil Rights Act, an employer may not discriminate based

on race, color, religion, sex, national origin, age, handicap, or marital status. See

                                          12
         USCA11 Case: 20-13422      Date Filed: 09/13/2021   Page: 13 of 15



Fla. Stat. §§ 760.01(b), 760.10. “Because the FCRA is modeled on Title VII, Florida

courts apply Title VII caselaw when they interpret the FCRA.” Jones v. United

Space All., LLC, 494 F.3d 1306, 1310 (11th Cir. 2007). When a plaintiff relies on

circumstantial rather than direct evidence to establish discrimination, we generally

apply the burden-shifting framework articulated in McDonnell Douglas v. Green,

411 U.S. 792, 802 (1973). See Brungart v. BellSouth Telecomms., Inc., 231 F.3d

791, 798 (11th Cir. 2000).

      Under the McDonnell Douglas framework, the plaintiff bears the burden of

establishing a prima facie case of discrimination by showing that (1) he belongs to

a protected class, (2) he was subjected to an adverse employment action, (3) he was

qualified to perform the job in question, and (4) his employer treated similarly

situated employees outside of the class more favorably. See Lewis v. City of Union

City, 918 F.3d 1213, 1220–21 (11th Cir. 2019) (en banc); Rice-Lamar v. City of Fort

Lauderdale, 232 F.3d 836, 842–43 (11th Cir. 2000). To satisfy the fourth prong, the

plaintiff must establish that a comparator is “similarly situated in all material

respects,” such that, objectively, the plaintiff and comparator “cannot reasonably be

distinguished.” Lewis, 918 F.3d at 1218, 1227–28 (internal quotations omitted). A

similarly situated comparator will ordinarily have engaged in the same basic

misconduct as the plaintiff, been subject to the same employment policy, guideline,

or rule, shared the same supervisor, and shared the plaintiff’s employment or

                                         13
         USCA11 Case: 20-13422          Date Filed: 09/13/2021   Page: 14 of 15



disciplinary history. See id. (noting, however, that a discrepancy between formal

job titles is generally unnecessary).

      If the plaintiff establishes a prima facie case, “the burden shifts to the

defendant to articulate a legitimate, nondiscriminatory reason for its actions.” Id. at

1221. If the defendant carries that burden, the burden shifts back to the plaintiff to

demonstrate that “the defendant's proffered reason was merely a pretext for unlawful

discrimination.” Id. at 1220–21 (internal quotations omitted) (citing Holifield, 115

F.3d at 1561–62).

      Here, Mr. Pyatt failed to establish a prima facie case of race discrimination.

Specifically, Mr. Pyatt did not present evidence to show (or permit a jury to find)

that other similarly situated employees were treated differently by AECOM. See id.

at 1221. Mr. Pyatt does not advance any evidence, nor could we find any in the

record, to suggest that other AECOM employees had aggressive incidents at the

office and were not terminated. Hence, under the McDonnell Douglas framework,

Mr. Pyatt cannot satisfy the first prong of the prima facie standard, and we affirm

the district court’s grant of summary judgment on this ground. See McDonnell

Douglas Corp. 411 U.S. at 803.

                                            VI

      We affirm the district court’s denial of Mr. Pyatt’s second motion to extend

discovery and grant of summary judgment in favor of AECOM.

                                            14
 USCA11 Case: 20-13422   Date Filed: 09/13/2021   Page: 15 of 15



AFFIRMED.




                             15